Title: To Thomas Jefferson from George Wythe, 10 July 1788
From: Wythe, George
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Williamsburgh 10 of July 1788
          
          The books, which you sent last september did not arrive here until this day. They shall be distributed according to your appointment. For my part of them i owe many thanks but indeed, my good sir, such presents are too costly. P. Carr still attends me daily. I think him well advanced in the greek and latin languages. Your directions for prosecution of his studies will be profitable to him and me too. The convention for discussing the american government sat almost two weeks. The result of their deliberations is inclosed with this. The general assembly also sat part of the same time. Their meeting was occasioned by a refusal of the judges to execute an act for establishing district courts, which passed the preceding session. Mr. Paradise was pleased with the country and people here. But, after he heard of his daughter’s death, the desires of all among us who knew him, could not prevale upon him to remain longer. To write is difficult, and sometimes a little painful; caused by a weakness in my right thumb. I should suppose it to be a gout, which i had slightly once in the foot, but that there is yet no swelling. This infirmity must apologize for the rarity and shortness of my letters. But for the same reason yours will be more acceptable: if any circumstances can make them more acceptable. I am dear sir your obliged humble servant,
          
            G. Wythe
          
         